Citation Nr: 0304957	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  00-04 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1151 for death due to VA treatment.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability due to VA treatment, for accrued 
benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1942 to 
September 1945.  He died in May 1998, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of January 2000 
which denied DIC under 38 U.S.C.A. § 1151 for death due to VA 
treatment, and denied compensation under 38 U.S.C.A. § 1151 
for additional disability due to VA treatment (for accrued 
benefits purposes).  In March 2001, the case was remanded, in 
part to provide the appellant with a statement of the case as 
to the accrued benefits issue.  The appellant subsequently 
perfected the appeal as to that issue.


FINDINGS OF FACT

1.  During a VA hospitalization from March to April 1994, the 
veteran underwent surgery on Aprl 1, 1994 for repair of a 
hypogastric artery aneurysm.  This surgery resulted in 
adhesions, which caused additional bowel obstruction.  He was 
hospitalized in November 1995 for surgical lysis of 
adhesions.  He remained hospitalized or in a nursing home 
until his death in May 1998, for treatment of various 
complications, including episodes of fecal impactions, 
constipation, an episode of pulmonary aspiration, weakness, 
and worsening dementia.  He died in May 1998 as a result of 
the complications.

2.  According to a VA medical opinion, the VA surgery in 
April 1994 was the result of an error in judgment, and this 
led to additional disabilities.

3.  The veteran's additional disabilities resulting from 
improper VA treatment involve the onset or worsening of a 
bowel disorder, lung disorder, and dementia; and such 
additional disabilities caused or contributed to his death.


CONCLUSIONS OF LAW

1.  The criteria for DIC under 38 U.S.C.A. § 1151 for death 
due to VA treatment have been met.  38 U.S.C.A. § 1151 (West 
Supp. 2002).  

2.  The criteria for compensation under 38 U.S.C.A. § 1151, 
for accrued benefits purposes, for additional disabilities 
(involving a bowel disorder, lung disorder, and dementia) 
resulting from VA treatment have been met.  38 U.S.C.A. 
§ 1151 (West Supp. 2002); 38 C.F.R. § 3.1000 (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran had active service from November 1942 to 
September 1945.  

The medical evidence shows that the veteran was seen in St. 
Jerome's Hospital in March 1994, complaining of low back 
pain.  X-rays of the abdomen disclosed fecal residue and 
gaseous distention of the small bowel.  Abnormal 
calcifications were not seen.  

He was transferred to the Batavia VA medical center (VAMC) in 
March 1994, where an abdominal series disclosed a 
calcification the left lower quadrant.  A computerized 
tomography (CT) scan resulted in an impression of a left 
iliac aneurysm as an incidental finding, which was noted on 
several occasions to be asymptomatic.  It was thought this 
may be causing his symptoms of ileus.  Although his ileus was 
noted to have pretty much resolved, he was transferred to the 
Buffalo VA facility for further work-up of his iliac 
aneurysm.  He was sent without X-rays, although repeat X-rays 
showed a calcification in the left lower quadrant consistent 
with a left iliac artery aneurysm.  He underwent surgery to 
repair the left iliac aneurysm on April 1, 1994.  During the 
surgery, it was discovered that the aneurysm was a left 
hypogastric artery aneurysm, which was repaired.  

In June 1994, the veteran was hospitalized in a VAMC for 
evaluation of a presyncopal episode with left-sided weakness.  
He recovered, a stroke was ruled out, and the diagnosis was 
rule out transient ischemic attack.  Following that, 
outpatient treatment notes show that he was seen periodically 
for outpatient follow-up, for the most part doing well.  

On November 28, 1995, the veteran was hospitalized in a VAMC 
due to abdominal pain; from that date until his death in May 
1998, he was an inpatient in the VA system, either in a VA 
hospital, a VA nursing home, or a VA-authorized 
hospitalization.  

In November 1995, a CT scan disclosed a small bowel 
obstruction, and the veteran underwent exploratory laparotomy 
with lysis of adhesions on December 1, 1995.  He did well 
until December 8, 1995, when he was found to be unresponsive 
and tachypneic.  He was transferred to the Intensive Care 
Unit, where aspiration pneumonia was diagnosed.  On January 
22, 1996, he was transferred to the Batavia VAMC, for long 
term care.  He remained in that facility until his death in 
May 1998, with the exception of several transfers for acute 
inpatient care to St. Jerome's Hospital.  One of these 
hospitalizations was prompted by an episode, on November 30, 
1996, where the veteran had been found slumped over in his 
wheelchair, nonresponsive.  During the ensuing 
hospitalization in St. Jerome's from November 30 to December 
19, 1996, he continued to have dizzy spells until it was 
determined that he had a second degree heart block, and a 
pacemaker was inserted.  On May 3, 1998, he was transferred 
to St. Jerome's, with a principal diagnosis of small and 
large bowel obstruction with constipation and impaction.  He 
was also noted to be dehydrated.  Eventually the veteran 
developed pulmonary edema, and he died two days later, on May 
7, 1998.  The final, principal diagnosis was small and large 
bowel obstruction with constipation and impaction.  Secondary 
diagnoses were urinary tract infection, pulmonary edema, 
coronary artery edema, old myocardial infarction, status post 
pacemaker, organic brain syndrome, and benign prostatic 
hypertrophy.   

According to the death certificate, the veteran died on May 
7, 1998, at the age of 81 years, of heart and lung failure, 
due to or as a consequence of possible aspiration 
pneumonitis, due to or as a consequence of large and small 
bowel ileus.  

In January 2003, the Board obtained a medical opinion from a 
physician of the VA's Veterans Health Administration (VHA).  
In this opinion, the doctor concluded that lack of judgment 
was shown in the 1994 VA surgery for hypogastric artery 
repair.  The doctor noted that the veteran had no symptoms at 
that time of an abdominal aortic aneurysm, but he was 
nevertheless operated on.  The doctor said that the aneurysm 
found was in a lesser vessel, the hypogastric artery, which 
supplies blood to the viscera and parts of the pelvis.  It 
was noted that there was no indication that a preoperative 
angiogram had been performed or reviewed, which, according to 
the doctor, would have been appropriate.  She further noted 
that adequate information was never provided as to the size 
of the aneurysm or the justification for surgical repair.  
The doctor went on to say that the veteran's subsequent 
admission for bowel obstruction due to abdominal adhesions, 
and that the adhesions almost certainly were caused or 
exacerbated by the surgery to repair the aneurysm.  The 
doctor stated that the prolonged hospitalization, complicated 
by multiple episodes of fecal impactions, constipation, and 
an episode of pulmonary aspiration, requiring intubation and 
admission to an intensive care unit, almost certainly 
contributed to his weakness and worsening dementia.  The 
doctor concluded that these complications were directly 
related to lack of judgment in carrying out the surgery.  The 
doctor noted it may be appropriate to consult a vascular 
surgeon.  

Analysis

The appellant contends that the veteran received improper VA 
care, which resulted in additional disabilities and 
eventually his death, and thus compensation (for accrued 
benefits purposes) and DIC are warranted under 38 U.S.C.A. 
§ 1151. 

The file shows that the appellant has been informed of the 
evidence necessary to substantiate her claim, and of her own 
and VA's respective obligations to obtain different types of 
evidence.  All available identified medical treatment records 
have been obtained.  A medical opinion has been obtained.  
The Board finds that the notice and duty to assist provisions 
of the law have been met.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

Compensation and DIC shall be awarded for a qualifying 
additional disability or death of a veteran in the same 
manner as if the additional disability or death were service 
connected.  Such is considered a qualifying additional 
disability or death under the law if it is not the result of 
the veteran's own willful misconduct and the disability or 
death was caused by VA hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the 
additional disability or death was:  1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
the hospital care, medical or surgical treatment, or 
examination; or 2) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West Supp. 2002).

Shortly before his death, the veteran filed a claim for 
compensation under 38 U.S.C.A. § 1151 for additional 
disability caused by VA medical treatment.  This claim was 
pending at the time of his death.  Based on the veteran's 
lifetime claim, his widow claims accrued compensation under 
38 U.S.C.A. § 1151.  She also claims DIC under 38 U.S.C.A. 
§ 1151.

Periodic monetary benefits to which a person was entitled at 
the time of death, under existing ratings or decisions, or 
based on evidence in the file at the date of death (i.e., 
accrued benefits), and due and unpaid for a period not to 
exceed 2 years prior to the last date of entitlement, shall 
upon the death of such person be paid to the veteran's 
surviving spouse, children, dependent parent, or to the 
person who bore the expense of the last sickness and burial.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death.  67 Fed. Reg. 
65,707, 65,708 (Oct. 28, 2002) (to be codified at 38 C.F.R. § 
3.1000(d)(4)).  

According to the VHA opinion, the VA surgery in 1994 resulted 
in adhesions, which necessitated the 1995 admission for 
surgical lysis of adhesions, and directly lead to the 
multiple subsequent complications up to the time of the 
veteran's death in 1998.  Moreover, in this opinion, it was 
concluded that lack of judgment was shown in the decision to 
perform surgery in 1994. 

Based on the medical evidence, the Board finds that the 1994 
surgery by the VA involved fault which proximately caused 
(immediately or eventually) additional disabilities for the 
veteran.  It appears that such additional disabilities 
include onset or worsening of a bowel disorder, lung 
disorder, and dementia.  Therefore, compensation under 
38 U.S.C.A. § 1151, for accrued benefits purposes, is to be 
awarded for these additional disabilities.

The death certificate lists the cause of death as heart and 
lung failure, due to or as a consequence of possible 
aspiration pneumonitis, due to or as a consequence of large 
and small bowel ileus.  Although the VHA opinion did not 
explicitly address the cause of death, the bowel obstruction 
due to abdominal adhesions, episodes of fecal impactions, 
constipation, an episode of pulmonary aspiration, weakness 
and worsening dementia, were all identified as directly 
related to the 1994 surgery.  The final hospitalization in 
1998 was primarily for small and large bowel obstruction with 
constipation and impaction, with multiple other diagnoses.  
It appears that the additional disabilities from VA treatment 
(onset or worsening of a bowel disorder, lung disorder, and 
dementia) caused or contributed to the veteran's death.  
Therefore, DIC under 38 U.S.C.A. § 1151 is to be awarded to 
the appellant.

The Board has applied the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), in granting these benefits.


ORDER

DIC under 38 U.S.C.A. § 1151 for the veteran's death is 
granted.  

For accrued benefits purposes, compensation under 38 U.S.C.A. 
§ 1151 for additional disability (involving a bowel disorder, 
lung disorder, and dementia) is granted.

___________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

